 436DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnion Industries,Inc d/b/a Union ManufacturingCompanyandRobert Lewis,Petitioner andSheet Metal Workers International Association,Local No 66,AFL-CIO Case 19-UD-436October 25 1988DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTThe National Labor Relations Board by a threemember panel has considered determinative challenges in an election held March 21 1988 and theRegional Directors report recommending disposition of them The election was conducted pursuantto a Stipulated Election Agreement The tally ofballots shows three for withdrawing the authorityof the bargaining representative to require underits agreement with the Employer that membershipin the Union be a condition of employment andfour against the propositionwith two challengedballotsThe Board has reviewed the record in light ofthe exceptions and brief has adopted the RegionalDirectors findings and recommendations and findsthat a certification of results of election should beissuedWe adopt the Regional Directors finding thatKentt Cooper and Nicholas Cooper were ineligibletovote in this deauthorization election becauseboth are sons of the Employers owner and solestockholder and therefore are not statutory employees within the meaning of Section 2(3) of theAct In so doing we have considered the Employer s various arguments that the Union waived theright to contest these individuals eligibility becauseboth Coopers have been considered members ofthe unit for several years that the unit for a deauthorization election must be coextensive with thecontractual unit and the Coopers have historicallybeen in that contract unit and that the Union didnot protest the Coopers inclusion prior to enteringinto the Stipulated Election Agreement Becausewe deal here with a statutory exclusion each ofthese arguments is without meritInSt Paul & Tacoma Lumber Co81NLRB 434(1949) the Board held in an analogous context thatunit membersif found to be statutory supervisorscould not votein a unionshop authorization electionThe Board indicated that although Section14(a) of the Act permitted an employer voluntarily to bargain collectively with a labor organizationwhich includes supervisorsamong itsmembers thesection also prohibits the Board fromlending itsprocesses to such activity81NLRB at 436 Similarly although the parties here may have voluntarily agreed to the Coopersinclusionin the unit theBoard itself may not sanction the inclusion becausethe Coopers in fact are not statutory employeessince they come within the exclusion under Section2(3) individuals employed by [their] parentFurther the fact that the Union did not object tothe Coopersinclusionbefore signing the StipulatedElection Agreement did not prohibit it from laterchallenging these individuals at the election SeeFisher New Center Co184 NLRB 809 (1970) Andas these two individuals are not statutory employeeswe reject the Employers further argumentthat the Regional Director erroneously failed toapply a community of interest standard to theissue of these individuals inclusion in the unit CfNLRB v Action Automotive469 U S 490 497-498(1985) Finally the Employers relianceonMcAlkster Bros278 NLRB 601 (1986) is misplaced Contrary to the Employers assertion the Board therewas not faced with the question of the effect of theparties inclusion of statutory supervisors in theunitRather the issue there was whether the individuals involved in factwere supervisorsTheBoard found they were notCERTIFICATION OF RESULTS OFELECTIONIt is certified that the majority of the valid ballots have not been cast for withdrawing the authority of Sheet Metal Workers International AssociationLocal No 66 AFL-CIO to require under itsagreement with the Employer that membership insuch labor organization be a condition of employment in conformity with Section 8(a)(3) of the Act291NLRB No 74